Citation Nr: 1014918	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1977 to January 
1980 and from January 1981 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

During the pendency of this appeal, by rating action dated in 
April 2006, the RO  increased the disability rating of the 
Veteran's intervertebral disc syndrome from 20 percent to 40 
percent, effective as of March 17, 2005, the date of the 
Veteran's claim for an increased disability rating.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
Veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, therefore, the issue 
remains in appellate status.

In October 2009, the Veteran appeared at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

During the October 2009 Board hearing, the Veteran raised the 
claims of service connection for headaches and erectile 
dysfunction secondary to his service-connected intervertebral 
disc syndrome.  These issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran essentially contends that his service-connected 
intervertebral disc syndrome is more severe than reflected by 
the currently assigned 40 percent disability rating.  In a 
June 2006 statement, he asserted that he had been 
incapacitated since December 2005.  He reported that he had 
been bedridden since December 23, 2005.  In a February 2007 
Appeal To Board Of Veterans' Appeals (VA Form 9), he reported 
that he had been incapacitated for 6 weeks during the prior 
12 months (since December 23, 2006).

During the October 2009 Board hearing, the Veteran reported 
that he had had extensive medical and diagnostic testing in 
the prior month, records of which had not been associated 
with the claims file, including a magnetic resonance imaging 
(MRI) study and neurological testing, at the VA Medical 
Center (VAMC) in Montgomery, Alabama.

No VA outpatient treatment records have been associated with 
the claims file since March 2009.  VA has a statutory duty to 
assist a claimant in obtaining relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  See 38 U.S.C. 
§ 5103A (b), (c) (3) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

Additionally, a March 2006 lay statement by P.M. indicated 
that the Veteran had previously applied for Social Security 
Administration disability benefits with regard to his back, 
but that his claim had been denied.  As the Veteran's 
application was made as a result of his back disability, and 
given his current claim, these records appear to be relevant.  
As such, VA is obliged to attempt to obtain and consider 
those Social Security Administration records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) 
(2009); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-
200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board notes that the Veteran has received numerous VA 
examinations over the course of his appeal, including in May 
2005 and October 2007 for the spine and October 2007 and 
October 2008 for the peripheral nerves.  However, the most 
recent VA spine examination was conducted over two years ago.  
As such, the Board has no discretion and must remand this 
matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his disability.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

Additionally, during the October 2009 hearing, the Veteran 
appeared to indicate that he was unable to work full time due 
to his service-connected disabilities.  In Rice v. Shinseki, 
22 Vet. App. 447 (2009), the United States Court of Appeals 
for Veterans' Claims (Court) held that a claim for a total 
disability rating due to individual unemployability (TDIU) is 
part of an increased disability rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and 
associate with the claims file any VA 
outpatient or hospital treatment 
records of the Veteran for treatment of 
his intervertebral disc syndrome and 
peripheral neuropathy dated since March 
2009 from the VAMC in Montgomery, 
Alabama, and any outstanding medical 
records from the VAMC in Nashville, 
Tennessee, that have not already been 
associated with the claims file.  

2.  The RO/AMC should request, directly 
from the Social Security 
Administration, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the Veteran must be informed in 
writing.

3.  After any unassociated medical 
records are obtained and associated 
with the claims file, the RO/AMC should 
provide the Veteran with an appropriate 
VA examination to determine the current 
extent and severity of his 
intervertebral disc syndrome.  

The examiner's findings should also 
specifically include range of motion 
and the presence of any ankylosis.  If 
possible, the examiner should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups and any marked interference 
with employment due to his service-
connected disabilities.  

Furthermore, the examiner should 
address any objective neurologic 
abnormalities caused by the 
intervertebral disc syndrome, including 
bowel or bladder impairment.

The VA examiner should also address the 
number of incapacitating episodes the 
Veteran has had over the prior 12 
months.  Under 38 C.F.R. § 4.71(a), 
Diagnostic Code 5243, Note (1) an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A clear rationale for all 
opinions should be provided, along with 
a discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

4.  The RO/AMC will then readjudicate 
the Veteran's claim for an increased 
disability rating for the service- 
connected intervertebral disc syndrome 
and bilateral lower extremities 
peripheral neuropathy.  In so doing, 
the RO/AMC shall consider whether the 
Veteran is entitled to a TDIU as a 
result thereof.  If the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
